    Case 1:18-cv-05414-RA-KNF Document 182 Filed 09/16/19 Page 1 of 1
                                                                   DC-SDNY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               OCUMENT
                                                                        rn
                                                              LECTRDNICALLY FILED·
                                                      / DOC#: _ _ _~ - - - -
                                                           DATE FILED: 'l/ 11o [ { ~
                                                                           I
                                                     .... '--~-- ......,.,
 WED IL DAVID,

                            Plaintiff,
                                                               No. 18-CV-5414 (RA)
                       V.
                                                                      ORDER
 THE WEINSTEIN COMPANY L.L.C., et al.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       Discovery shall be stayed as to Defendant Robert Weinstein pending the Court's resolution

of his motion to dismiss the Third Amended Complaint.

       The Court will refer this case, by separate order, to Magistrate Judge Lehrburger for general

pretrial purposes with respect to Defendants Harvey Weinstein and The Weinstein Companies.

       The Court will hold oral argument as to Defendants' motions to dismiss on November 6,

2019 at 4 p.m.


SO ORDERED.

 Dated:          September 16, 2019
                 New York, New York

                                                    Ronn e Abrams
                                                    United States District Judge
